internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index uil no case mis no tam-103229-99 cc dom p si b8 district_director taxpayer’s name taxpayer’s address period involved n a date of conference none legend taxpayer on date the national_office issued a technical_advice_memorandum tam to the then district_director concerning the applicability of sec_4251 of the internal_revenue_code to amounts paid for certain audio conferencing services in accordance with dollar_figure of revproc_99_2 1999_1_irb_73 the service is revoking tam consistent with dollar_figure of revproc_99_2 the effective date of the revocation is date caveats a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and taxpayer identifying numbers have been deleted
